DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/445,780, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application with the priority date of 01/13/2017 contains subject material that does not fully overlap with the subject matter of subsequent applications. The compounds of the independent claims, represented by condition "R1 and R2 are optionally joined or fused into a ring", which are encompassed by independent claims 1, 29, and 35 are not supported by the disclosure of the 1 and R2 can be joined to form a condensed ring. Further, instant claim 10 is not supported by the originally filed provisional application.
For at least these reasons, the priority date of the claims will be dated to the earliest set of claims which contain this species, which is 01/05/2018.

Response to Amendment
Applicant’s amendments to the claims, filed on 08/20/2021, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 112(b) of claim 28 as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, and the rejection under 35 U.S.C. 103 of claims 1-2, 6-7, 9-10, 14-15, 17, 19, 25, 29, and 35-36 as being unpatentable over Anemian et al. (US 2013/0116755 A1), and of claims 32 and 33 as being unpatentable over Anemian et al. in view of Metz et al. (US 2016/0072081 A1).
	Claims 1, 27-29, and 35 have been amended.
	Claims 1-2, 6-7, 9-10, 13-15, 17-19, 25, 27-29, 32, 33, and 35-36 are pending in the application.
	
Response to Arguments
Applicant’s arguments with respect to the rejections over Anemian et al (US 2013/0116755 A1) have been considered but are moot because the new ground of rejection does 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin-Ortiz et al. (Martin-Ortiz, M.; Gomez-Gallego, M.; Arellano, C.R.; Sierra, M.A., 2012, The Selective Synthesis of Metallanucleosies and Metallanucleotides: A New Tool for the Functionalization of Nucleic Acids, Chem. Eur. J. 18, 12603-12608.
With respect to claim 1, Martin-Ortiz discloses a compound comprising the ligand pictured below. M is iridium, R1-R3 are hydrogen atoms (see the caption box below the compound).

    PNG
    media_image1.png
    316
    354
    media_image1.png
    Greyscale

This ligand satisfies the limitations of condition 2 of the claim when ring B is a carbocyclic ring, ring A is a heterocyclic ring, Z1 is a carbon atom, Z2 is a nitrogen atom, RA and RB are joined into a fused first group, R1 is a heteroalkyl group, and R2 is a hydrogen atom.
With respect to claim 2, Martin-Ortiz teaches the compound of claim 1 and M is iridium, as pictured above.
With respect to claim 6, Martin-Ortiz teaches the compound of claim 1 and one of Z1 and Z2 is nitrogen and the other is carbon.
With respect to claim 7, Martin-Ortiz teaches the compound of claim 1, and ring B is benzene, as pictured above.
With respect to claim 14, Martin-Ortiz teaches the compound or claim 1, and ligand LA is selected as 
    PNG
    media_image2.png
    135
    77
    media_image2.png
    Greyscale
.
With respect to claim 19, Martin-Ortiz teaches the compound of claim 1, and the compound has the formula Pt(LA)(LB), as pictured above.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke et al. (Burke, L.A. and Heirtzler, F., 2010, Spectroscopic and Photophysical Properties of Dicopper(I) Metallocyclophanes, Int. J. Quant. Chem, 110, 3061-3071.).
With respect to claim 1, Burke discloses the compound below (Figures 2 and 3).

    PNG
    media_image3.png
    272
    325
    media_image3.png
    Greyscale

This compound meets the requirements of condition (1) of the claim when rings A and B are each a heterocyclic ring, Z1 and Z2 are both nitrogen atoms, R1 is a hydrogen atom and R2 is a C1 alkyl (methyl) group and M is Cu(I).
With respect to claim 2, Burke teaches the compound of claim 1 and M is Cu, as pictured and discussed above.
With respect to claim 7, Burke teaches the compound of claim 1, and ring A is pyridine, as pictured above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7, 9, 14-15, 19, 25, 29, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0112324 A1), which claims priority to, and is fully supported by an English translation of priority application KR10-2017-0134248, dated 10/16/2017.
With respect to claim 1, Kim discloses a compound according to Formulae 1, 2, 4A, and 4B (paragraph 0008), which are pictured below.

    PNG
    media_image4.png
    662
    600
    media_image4.png
    Greyscale

In Formula 1, M is iridium (“a transition metal”, paragraph 0009), L1 is a ligand represented by Formula 2, n1 is 3, n2 and n3 are zero so that L2 and L3 are not present, respectively (paragraph 0013, lines 1-2).
In Formula 2, X1 is C(R1), X2 is C(R-2), X3 is C(R3), and X4 is N (paragraph 0014), R1 and R2 are joined to form the 5-membered ring represented by formula 4A (paragraph 0018), and CY21 is a benzene ring so that X21 is carbon (paragraphs 0081, “ii) a second ring”, and 0083, “a benzene group”).
In formula 4A, X11 and X13 are nitrogen, X12 is C(R12) (paragraph 0015), and R12 is a C1 alkyl (methyl) group paragraph 0023, lines 1-8).
Although not expressly stated, Kim also teaches the nitrogen atom may be substituted with an alkyl group (see compounds 25-36 on pages 39-41).
This forms the compound below.

    PNG
    media_image5.png
    310
    237
    media_image5.png
    Greyscale

This compound meets the requirements of condition (2) of the instant claim when ring B is a 6-membered carbocyclic ring (benzene), ring A is a 6-membered heterocyclic ring (pyrimidine), and R1 and R2 are alkyl (methyl) groups.
Kim includes each element claimed, with the only difference between the claimed invention and Kim being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible substituents to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an organometallic compound which provides high emission efficiency (paragraph 0244), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Kim teaches the compound of claim 1, and M is iridium, as discussed above.
With respect to claim 6, Kim teaches the compound of claim 1, and one of Z1 and Z2 is carbon and the other is nitrogen, as pictured above.
With respect to claim 7, Kim teaches the compound of claim 1, and ring B is benzene, as discussed above.
With respect to claim 9, Kim teaches the compound of claim 1, and R1 and R2 are each alkyl groups, as discussed above.
With respect to claim 14, Kim teaches the compound of claim 1, and the ligand LA is selected as 
    PNG
    media_image6.png
    141
    80
    media_image6.png
    Greyscale
, as pictured above.
With respect to claim 15, Kim teaches the compound of claim 1, and the first group is selected as 
    PNG
    media_image7.png
    62
    55
    media_image7.png
    Greyscale
, as pictured above.
With respect to claims 19 and 25, Kim teaches the compound of claim 1, and the compound has the formula Ir(LA)3 where M is iridium, m is 3, n is 3, and LB is not present.
With respect to claim 29, Kim discloses an organic light emitting device comprising an anode, cathode, and an organic layer between the electrodes which comprises an organometallic compound (paragraph 0164, lines 1-3 and paragraph 0167, lines 1-3) of Formulae 1, 2, 4A, and 4B (paragraph 0008), which are pictured below.

    PNG
    media_image4.png
    662
    600
    media_image4.png
    Greyscale

In Formula 1, M is iridium (“a transition metal”, paragraph 0009), L1 is a ligand represented by Formula 2, n1 is 3, n2 and n3 are zero so that L2 and L3 are not present, respectively (paragraph 0013, lines 1-2).
In Formula 2, X1 is C(R1), X2 is C(R-2), X3 is C(R3), and X4 is N (paragraph 0014), R1 and R2 are joined to form the 5-membered ring represented by formula 4A (paragraph 0018), and CY21 is a benzene ring so that X21 is carbon (paragraphs 0081, “ii) a second ring”, and 0083, “a benzene group”).
In formula 4A, X11 and X13 are nitrogen, X12 is C(R12) (paragraph 0015), and R12 is a C1 alkyl (methyl) group paragraph 0023, lines 1-8).
Although not expressly stated, Kim also teaches the nitrogen atom may be substituted with an alkyl group (see compounds 25-36 on pages 39-41).
This forms the compound below.

    PNG
    media_image5.png
    310
    237
    media_image5.png
    Greyscale

This compound meets the requirements of condition (2) of the instant claim when ring B is a 6-membered carbocyclic ring (benzene), ring A is a 6-membered heterocyclic ring (pyrimidine), and R1 and R2 are alkyl (methyl) groups.
Kim includes each element claimed, with the only difference between the claimed invention and Kim being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible substituents to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an organometallic compound which provides high emission efficiency (paragraph 0244), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 35, Kim teaches a consumer product (“a top-emission type light-emitting device”) comprising an organic light-emitting device with an anode, cathode, and an organic layer between the electrodes which comprises an organometallic compound (paragraph 

    PNG
    media_image4.png
    662
    600
    media_image4.png
    Greyscale

In Formula 1, M is iridium (“a transition metal”, paragraph 0009), L1 is a ligand represented by Formula 2, n1 is 3, n2 and n3 are zero so that L2 and L3 are not present, respectively (paragraph 0013, lines 1-2).
In Formula 2, X1 is C(R1), X2 is C(R-2), X3 is C(R3), and X4 is N (paragraph 0014), R1 and R2 are joined to form the 5-membered ring represented by formula 4A (paragraph 0018), and CY21 is a benzene ring so that X21 is carbon (paragraphs 0081, “ii) a second ring”, and 0083, “a benzene group”).
In formula 4A, X11 and X13 are nitrogen, X12 is C(R12) (paragraph 0015), and R12 is a C1 alkyl (methyl) group paragraph 0023, lines 1-8).
Although not expressly stated, Kim also teaches the nitrogen atom may be substituted with an alkyl group (see compounds 25-36 on pages 39-41).
This forms the compound below.

    PNG
    media_image5.png
    310
    237
    media_image5.png
    Greyscale

This compound meets the requirements of condition (2) of the instant claim when ring B is a 6-membered carbocyclic ring (benzene), ring A is a 6-membered heterocyclic ring (pyrimidine), and R1 and R2 are alkyl (methyl) groups.
Kim includes each element claimed, with the only difference between the claimed invention and Kim being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible substituents to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an organometallic compound which provides high emission efficiency (paragraph 0244), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 36, Kim teaches the consumer product of claim 35, as discussed above. Although not explicitly stated, a person of ordinary skill would recognize that a flat panel .

Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0112324 A1) as applied to claims 1-2, 6-7, 9, 14-15, 19, 25, 29, and 35-36 above, and further in view of Metz et al. (US 2016/0072081 A1).
With respect to claims 32 and 33, Kim teaches the emission layer may further comprise a host compound (paragraph 0164, lines 5-9), however, Kim does not teach the specific materials of the instant claims.
Metz teaches a matrix material for use in an electroluminescent device. A preferred embodiment of this matrix material is given on page 17 which is pictured below.

    PNG
    media_image8.png
    119
    225
    media_image8.png
    Greyscale

In this formula, T is a sulfur atom (paragraph 0084).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant application to use the matrix material of Metz as a host compound in combination with the organometallic compound of Kim as Metz teaches that these compounds are suitable matrix materials for use as a host for an emitter compound (paragraph 0090).
	

Allowable Subject Matter
Claims 10, 17, 27-28, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
What is claimed in claim 10 is that the substituents at the 1 and 5 position of the imidazole are joined to form a condensed ring structure. What is claimed in claim 17 is 24 specific, unsubstituted embodiments of ligand LA and a list of possible substituents. What is claimed in claim 37 is 2,891 specific substituted embodiments of ligand LA.
A search of the prior art did not identify the claimed invention.
With respect to claims 10 and 17, the closest identified art is Kim et al. (US 2019/0112324 A1).
Kim teaches an organometallic compound with a condensed imidazole ring, as discussed above. However, Kim does not teach nor fairly suggest that the substituents on the imidazole ring are joined to form a condensed ring structure.
With respect to claims 27-28 and 37, the closest identified art is Anemian et al. (US 2013/0116755 A1).
With respect to claim 37, Anemian teaches a bidentate organometallic ligand comprising a 6-membered heteroaryl ring that is fused with an imidazole moiety. However, the compounds of Anemian require a polyaromatic substituent, W, on the carbene ligand (see formula (2) on page 1). This essential part of the formula of Anemian, W, is not present on any of the embodiments of the instant invention.
Claims 27 and 28 would be allowable by virtue of dependency on claim 37. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786